relief is not warranted. See NRAP 21(b)(1); Pan, 120 Nev. at 228, 88 P.3d
                at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly, we
                           ORDER the petition DENIED.'



                                                                                        J.



                                                                                        J.
                                                           Douglas




                cc: Nick Spagnolo
                     Attorney General/Carson City
                     Eighth District Court Clerk




                       "The clerk of this court shall file the certificate of service that
                petitioner submitted to this court on September 2, 2014.


SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A